

GUARANTY AND SECURITY AGREEMENT


This GUARANTY AND SECURITY AGREEMENT, dated February ____, 2006, is from
HOMETOWN AUTO FRAMINGHAM, INC., a Massachusetts corporation, FAMILY FORD, INC.,
a Connecticut corporation, SHAKER’S INC., a Connecticut corporation, HOMETOWN
BRATTLEBORO, INC., a Vermont corporation, and SHAKER AUTO GROUP, INC., a
Connecticut corporation (collectively "Guarantor"), whose addresses are
respectively 1309 South Main Street, Waterbury, CT 06706; 1200 Wolcott Street,
Waterbury, CT 06705; 831 Straits Turnpike, Watertown, CT 06795; 1270 Putney
Road, North Brattleboro, VT 05304; and 1309 South Main Street, Waterbury, CT
06706 (collectively "Guarantor's Address"), to FORD MOTOR CREDIT COMPANY, a
Delaware corporation ("Lender").


BAY STATE REALTY HOLDINGS, INC., a Massachusetts corporation ("Borrower") has
requested a mortgage loan from Lender in the principal amount of $6,035,000.00
(the "Loan"), to be evidenced by the Promissory Note, dated as of even date
herewith (the "Note"), from Borrower to the order of Lender, in the principal
amount of the Loan. The Loan will be secured by the Mortgage, Assignment of
Leases and Rents, Security Agreement and Fixture Filing dated as of even date
herewith (the "Mortgage"), from Borrower, as mortgagor, to Lender, as mortgagee.


Lender will not make the Loan unless Guarantor guarantees payment and
performance of the terms thereof and provides a security interest to secure its
guaranty, and Borrower has requested Guarantor to execute this Guaranty.
Borrower will use the proceeds of the Loan to pay off an existing mortgage loan,
and Guarantor acknowledges that he will be benefited directly and indirectly
from the Loan.


NOW, THEREFORE, in consideration of the premises and other valuable
consideration, receipt of which is hereby acknowledged, and to induce Lender to
make the Loan, Guarantor hereby covenants and agrees with Lender as follows:


1.    Definitions. The terms "Event of Default", "Indebtedness", "Obligations",
"Transaction Documents", "Lender's Address", "Property", "Investor" and "Rating
Agency" shall have the meanings set forth in the Note and the Mortgage. In
addition, the following terms shall have the following meanings:


(a)   The term "Collateral" means all of the following personal property,
whether now owned or hereafter acquired, (1) equipment, furniture, fixtures,
supplies, machinery, materials and other goods of every kind, (2) motor
vehicles, tractors, trailers, implements, service parts and accessories and
inventory of every kind, (3) accounts, instruments, contract rights, chattel
paper, general intangibles, commercial tort claims, deposit accounts, investment
property, letter of credit rights, letters of credit, money, oil, gas and other
minerals before extraction, documents and supporting obligations thereto, (4)
general intangibles (including, without limitation, all trade names, trademarks,
servicemarks, logos, copyrights, goodwill, books and records), (5) all monies or
credits relating to the foregoing due to Borrower from any manufacturer, dealer
or distributor of the foregoing, and (6) all proceeds of the foregoing,
including without limitation, rentals due under any leases, proceeds of sale,
exchange or other disposition of the foregoing, and any insurance proceeds of
the foregoing, or any part thereof, by whomsoever obtained, together with all
accessions, replacements and substitutions thereto or therefore and the proceeds
and products thereof.



--------------------------------------------------------------------------------


(b)         The term "Financial Information" means balance sheets, statements of
profit and loss and other financial data furnished by Guarantor to Lender in
connection with the Loan.


2.           Guaranty. Guarantor absolutely, irrevocably and unconditionally
guarantees to Lender (a) the due and punctual payment of the Indebtedness as and
when it shall become due and payable whether by lapse of time, by acceleration
of maturity or otherwise, and (b) the performance of the Obligations,
irrespective of the validity, regularity or enforceability of the Note or the
other Transaction Documents. This is a guaranty of performance and payment, and
not of collection.
 
3.           Representations and Warranties. (a) Guarantor represents and
warrants to Lender that (1) Guarantor has received copies of the Transaction
Documents and is familiar with and fully understands all of their terms and
conditions; (2) Lender has not made any representations or warranties to
Guarantor regarding the creditworthiness of Borrower or the prospects of
repayment from sources other than Borrower; (3) this Guaranty is executed at the
request of Borrower; (4) Guarantor has established adequate means of obtaining
from Borrower on a continuing basis any information concerning Borrower's
financial condition, business operations, assets and other matters bearing on
the risk of non-payment of the Indebtedness, as Guarantor may deem material to
its obligations hereunder, and (5) Guarantor has the power and authority to
enter into this Guaranty and to guaranty the repayment of the Indebtedness and
the performance of the Obligations and has taken all necessary action to insure
that this Guaranty is legally valid and enforceable against Guarantor in
accordance with its terms and conditions.


(b)         Further, Guarantor represents and warrants to Lender that (1) all
Financial Information fairly presents the financial condition of Guarantor as of
the dates thereof, and the results of its operations for the periods for which
the same are furnished; (2) all other information, reports, papers and data
furnished to Lender in connection with the Loan are accurate and correct in all
material respects and complete insofar as completeness may be necessary to give
Lender a true and accurate knowledge of the subject matter thereof; (3) there
has been no change in the assets, liabilities or financial condition of
Guarantor from that set forth in the Financial Information, other than changes
in the ordinary course of business, none of which changes have been materially
adverse to Guarantor; (4) except as specifically disclosed (as to creditor or
debtor, amount and security in the Financial Information), Guarantor does not
have outstanding any loan or indebtedness, other than from Lender; (5) none of
the property of Guarantor is, as of the date hereof, subject to any security
interest, lien or other encumbrance in favor of anyone other than Lender; (6)
there is no litigation, legal or administrative proceeding, investigation or
other action of any nature pending or, to the knowledge of Guarantor, threatened
against or affecting Guarantor which involves the possibility of any judgment or
liability not fully covered by insurance or which may materially and adversely
affect any of the assets of Guarantor or its right or ability to carry on the
business now conducted by Guarantor; (7) all Federal, state and other tax
returns and reports of Guarantor required by law to be filed have been duly
filed; and (8) all Federal, state and other taxes, assessments, fees and other
governmental charges (other than those presently payable without penalty and
other than those disclosed in the Financial Information) imposed upon Guarantor
or the property or assets of the Guarantor which are due and payable have been
paid.


4.   Security. Contemporaneous with the Loan to Borrower and to secure the
payment and performance of all of Guarantor's obligations under this Guaranty,
Guarantor grants to Lender a security interest in the Collateral and the
proceeds thereof, now owned or hereafter acquired. Upon Lender's request,
Guarantor will provide Lender with a list of all states where the Collateral is
located. Guarantor hereby authorizes Lender to manually or electronically file
this Guaranty and any other financing statements to perfect Lender's interest
under this Guaranty in the Collateral and/or the Receivables.


-2-

--------------------------------------------------------------------------------


5.    Covenants. Until the Indebtedness shall have been paid in full, Guarantor
hereby covenants and agrees as follows:
 
(a)   Guarantor will maintain its existence and good standing as a corporation
wherever it transacts its business, maintain the existence of its franchised
dealership for the sale and service of motor vehicles and of parts, accessories
and equipment therefor, and continue to transact the business presently
conducted by it.


(b)   Guarantor will keep books of record and account of its operations in such
form as will be satisfactory to Lender; and furnish to Lender (1) within 20 days
after the end of each month, or at such other frequency as Lender may from time
to time direct in writing, balance sheets and statements of profit and loss for
such month, in such detail as Lender may reasonably require from time to time
and certified as to the truth, accuracy and completeness of the information
contained therein, in such form and by Guarantor or such directors, officers,
managers, employees, or representatives of Guarantor as Lender may reasonably
require from time to time, (2) at Lender's request, within 120 days after the
close of each of Guarantor's fiscal years, or at such other frequency as Lender
may from time to time direct in writing, a complete executed copy of a report of
an examination of Guarantor's financial affairs acceptable to Lender, such
report to include balance sheets and statements of profit and loss for such year
in such detail as Lender may reasonably require from time to time, and (3) such
other financial statements as Lender may reasonably require from time to time.


(c)   Guarantor will promptly pay when due all taxes, assessments and charges
imposed upon it or upon its properties, assets, operations, products, income or
securities and will also promptly pay all claims which constitute, or if unpaid
may become, a lien, charge or encumbrance upon any of its properties, assets,
operations, products, income or securities.


(d)   Guarantor will obtain and maintain insurance on Guarantor's property
against risks, in amounts and with insurers acceptable to Lender, and cause
notice of the interest of Lender, if any, to be noted on the policies of
insurance. If Guarantor fails to obtain or maintain such insurance, or to
furnish satisfactory evidence thereof upon request, Lender may, but shall not be
required to, and without prejudice to Lender's rights hereunder if it does not,
obtain such insurance, and in such event Guarantor shall pay to Lender forthwith
upon demand, as an additional obligation of Guarantor to Lender, the amount
incurred by Lender for such insurance, with interest thereon at the highest
lawful contract rate. Guarantor hereby assigns to Lender any monies that may
become payable under such insurance, including return or unearned premiums, and
requests and authorizes any insurance company to make payment of such monies
directly to Lender. Guarantor waives and releases Lender from all claims with
respect to any and all rights.


(e)    Guarantor will provide safe storage and properly care for the Collateral
and make all proper repairs thereto and at all times use, operate and enjoy the
same strictly in accordance with all laws from time to time in force.


(f)     Guarantor will provide Lender with at least 30 days' prior written
notice of a change in Guarantor's (1) legal name, (2) state of incorporation,
registration or organization, (3) social security or Federal tax identification
number, (4) location of its chief executive office, or (5) type of business
organization (such as, corporation, partnership, limited liability company).


-3-

--------------------------------------------------------------------------------


(g)    Guarantor will not create, suffer or permit any security interest, lien
or other encumbrance to be levied upon or become a charge against any of the
property of Guarantor, other than security interests, liens or other
encumbrances which are (1) in favor of or subordinated to Lender, or (2)
specifically disclosed by the Financial Information, or (3) for taxes not
delinquent or being contested in good faith, or (4) liens of mechanics or
materialmen arising in the ordinary course of business with respect to
obligations that are not overdue or that are being contested in good faith, or
(5) resulting from deposits or pledges to secure payments of workmen's
compensation, unemployment insurance, old age pensions or other social security.


(h)    Guarantor will not endorse, guarantee or become surety for the payment of
any debt or obligation of any individual, partnership, or corporation, directly
or contingently, except for recourse on the obligations of retail purchasers of
merchandise from Guarantor and in connection with endorsing checks and other
negotiable instruments for deposit and collection and except for the Loan to
Borrower.


(i)     Guarantor will not (1) sell, exchange, transfer or otherwise dispose of
any of Guarantor's property, except in the normal course of business; (2)
consolidate with or merge into any other business concern or permit any other
business concern to consolidate with or merge into Guarantor; (3) sell,
exchange, transfer, lease or otherwise dispose of all or any substantial part of
the capital assets of Guarantor; (4) make any payment upon or transfer any
assets in satisfaction, in whole or in part, of any indebtedness subordinated to
any obligation owing to Lender; or (4) make or have outstanding, except loans
and advances specifically disclosed by the most recent financial statement
furnished by Guarantor to Lender prior to the date of this Guaranty, any loan or
advance to any individual, partnership or corporation, purchase any security of
any corporation or invest in the obligations of any individual, partnership or
corporation.


(j)     Guarantor will not create or have outstanding any indebtedness for money
borrowed except for (1) indebtedness owing to Lender, (2) indebtedness
specifically disclosed by the most recent financial statement or other
statements furnished by or on behalf of Guarantor to Lender prior to the date of
this Guaranty, and (3) indebtedness subordinated to all obligations owing by
Guarantor to Lender.


6.      Default and Remedies. Upon the occurrence of an Event of Default and in
the event that Guarantor does not pay the Indebtedness or perform the
Obligations in accordance with the terms and conditions of the this Guaranty and
the other Transaction Documents upon receipt of the demand therefor by Lender,
Lender may thereupon exercise any one or more of the following remedies:


(a)    Institute proceedings for collection of the Indebtedness or performance
of the Obligations against Guarantor and/or any other party obligated therefor;


(b)    Repossess the Collateral, and Lender, personally, or by agents or
attorneys, may take possession of the Collateral or any portion thereof from
Guarantor, with or without notice or process of law and free from all claims of
Guarantor, as follows: (1) Lender may enter upon Guarantor's premises where any
of the Collateral is located, remove the Collateral without liability for suit,
action or proceeding by Guarantor and use in connection with such removal of any
and all services, supplies, and other facilities of Guarantor; or (2) Lender may
direct Guarantor in writing to assemble the Collateral and deliver the
Collateral to Lender at any place or places designated by Lender and reasonably
convenient for Guarantor, including any facilities of Guarantor for maintenance
or storage. In accordance with the direction of Lender, Guarantor shall at its
own expense move and deliver the Collateral to Lender. Guarantor acknowledges
that its obligation hereunder to deliver the Collateral to Lender is of the
essence of this Agreement and that upon application to a court of equity having
jurisdiction, Lender shall be entitled to a decree requiring specific
performance by Guarantor of such obligation. Lender may, without charge, keep
any of the Collateral repossessed by Lender pursuant to this paragraph on the
premises of Guarantor pending further action by Lender. Lender also may take
possession of any or all proceeds arising from the disposition of the Collateral
or any portion thereof;


-4-

--------------------------------------------------------------------------------


(c)    Dispose of the Collateral, and Lender may sell the Collateral, or any
portion thereof, at one or more public or private sales, in such manner, at such
time or times and upon such terms as Lender may determine, following notice to
Guarantor. Guarantor agrees that any notice of sale shall be reasonable if given
at least five days before the time of any intended public sale, or before the
time after which private sale is to be made. Lender may hold, lease, operate or
otherwise use or permit the use of the Collateral, or any portion thereof, in
such manner, for such time and upon such terms as Lender may determine, and
collect and retain all earnings, rents, profits and other amounts due and to
become due with respect thereto. Any disposition of the Collateral may be made
on the premises of Guarantor or elsewhere, at the option of Lender. Guarantor
hereby agrees that Lender may, in the exercise of its remedies hereunder, use
the premises on which the Collateral is located and may exercise all rights of
Guarantor with respect to such premises. If Guarantor is the lessee of such
premises, Guarantor hereby assigns to Lender all of Guarantor's right, title and
interest in and to Guarantor's lease covering such premises (such assignment to
become effective, however, only at such time as Lender shall notify Guarantor in
writing thereof), and Guarantor agrees to use its best efforts to attempt to
obtain any necessary consent to such assignment by the lessor thereof;


(d)    Exercise any rights of Lender with respect to that portion of the
Collateral described in Section 1 (a) (3), including, without limitation, the
right (1) to settle, adjust and compromise all present and future claims arising
thereunder or in connection therewith; and (2) to sell, assign, pledge or make
any other agreement with respect thereto or the proceeds thereof; and (3) to
exercise any and all other rights and remedies that Lender would have with
respect thereto if it were the absolute owner thereof. Borrower shall deliver to
Lender, upon demand, all of its books and records relating to the Intangibles
and all instruments and other writings relating to, evidencing or constituting
all or any portion of the Intangibles; and


(e)    Exercise any other remedies granted to it under this Guaranty and the
other Transaction Documents, and exercise any other remedy specifically granted
to a secured party under the Uniform Commercial Code or now or hereafter
existing in equity, at law, by virtue of statute or otherwise.


The proceeds of any sale, lease or use of the Collateral, less the expenses
incurred by Lender in taking, holding, selling, leasing, using, preparing for
sale, lease or use, and reasonable attorneys' fees and other legal expenses,
shall be applied by Lender to the partial or complete satisfaction of the
Indebtedness and the Obligations. Guarantor agrees to reimburse Lender upon
demand for all loss, damage and expense incurred by Lender in the enforcement of
the Agreement, this Guaranty, the Note and the Security Documents, including
without limitation, reasonable attorneys' fees and expenses, together with
interest on the amount thereof from the date the same accrued at the highest
rate of interest permitted by law.


-5-

--------------------------------------------------------------------------------


7.     Continuation of Liability. The liability of the Guarantor shall in no way
be affected or impaired by (a) any amendment, alteration, extension, renewal,
waiver, indulgence or other modification of the Transaction Documents; (b) any
settlement or compromise in connection with the Indebtedness or the Transaction
Documents; (c) any subordination of payments under the Indebtedness or
Transaction Documents to any other debt or claim; (d) any substitution,
exchange, release or other disposition of all or any part of the Indebtedness or
Transaction Documents; (e) any failure, delay, neglect, act or omission by
Lender to act in connection with the Indebtedness or Transaction Documents; (f)
any advances for the purpose of performing any covenant or agreement of the
Borrower, or curing any breach or Event of Default; (g) the filing by or against
Borrower of bankruptcy, insolvency, reorganization or other debtor's relief
afforded Borrower pursuant to the present or future provisions of the Bankruptcy
Code or any other state or federal statute or by the decision of any court; (h)
any action taken by Lender which would afford Borrower a defense based on any
anti-deficiency statute of the state where the Property is located, including
without limitation, the exercise by Lender of its right to conduct a sale of all
or any part of the Property, or (i) any other matter whether similar or
dissimilar to the foregoing. The obligations of Guarantor are unconditional,
notwithstanding any defect in the genuineness, validity, regularity or
enforceability of the Indebtedness or the Transaction Documents, or any other
circumstances whether or not referred to herein, which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
excluding the acts or omissions of Lender. Guarantor and Lender (by its
acceptance of this Guaranty) confirm that the parties intend that this Guaranty
and the obligations of Guarantor hereunder not be a fraudulent transfer or
conveyance for purposes of the federal bankruptcy law, any state insolvency,
receivership, fraudulent conveyance or transfer law, or any other applicable
federal or state law, Therefore, the obligations of Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the obligations of such Guarantor not constituting a fraudulent conveyance or
transfer.


8.    Waivers. (a) Guarantor waives (1) notice of acceptance of this Guaranty
and of creations of Indebtedness by Borrower to Lender; (2) presentment and
demand for payment of any Indebtedness; (3) protest, notice of protest, notice
of demand, and notice of dishonor or default to Guarantor or to any other party
with respect to the Indebtedness or the Transaction Documents; (4) all other
notices and demands to which Guarantor might be otherwise be entitled under any
other instrument or agreement or applicable law; (5) any demand for payment
under this Guaranty; (6) any defense arising by reason of any disability or
other defense of Borrower by reason of the cessation of the liability of
Borrower as a result of any cause whatsoever; (7) any rights to extension,
composition or otherwise under the Bankruptcy Code, or under any state or other
federal statute; (8) any right or claim or claim of right to cause a marshalling
of Borrower's assets; and (9) all other rights and defenses, the assertion or
exercise of which would in any way diminish the liability of Guarantor
hereunder.
 
(b)   Guarantor waives any duty on the part of Lender to disclose or report to
Guarantor any information now or hereafter known to Lender relating to the
business, operation, condition or assets of Borrower; regardless of whether
Lender has reason to believe that any such facts materially increase the risk
beyond that which Guarantor intends to assume or has reason to believe that such
facts are unknown to Guarantor or has a reasonable opportunity to communicate
such facts to Guarantor. Lender shall have no duty to inquire into the authority
or powers of Borrower or any officer, employee or agent of Borrower with regard
to any Indebtedness, and all Indebtedness made or created in good faith reliance
upon the professed exercise of any such authority or powers shall be guaranteed
hereunder.


-6-

--------------------------------------------------------------------------------


(c)   AS SPECIFIC INDUCEMENT FOR LENDER TO EXTEND CREDIT TO THE BORROWER, AND
AFTER HAVING THE OPPORTUNITY TO CONSULT COUNSEL, GUARANTOR AND LENDER EXPRESSLY
WAIVE ANY RIGHT HE MAY HAVE TO A TRIAL BY JURY IN CONNECTION WITH ANY SUIT,
ACTION OR PROCEEDING ARISING FROM OR RELATED TO THIS GUARANTY.


9.    No Reliance by Guarantor. Guarantor is fully aware of the financial
condition of Borrower, and delivers this Guaranty based solely on its own
independent investigation and does not rely in any way on any representation or
statement of Lender with respect to Borrower's financial condition. Guarantor is
in a position to and assumes full responsibility for obtaining any information
concerning Borrower's financial condition, business operations, assets and other
matters bearing on the risk of non-payment of the Indebtedness, as Guarantor may
deem material to its obligations hereunder.


10.   Subordination. In the event that for any reason whatsoever Borrower is now
or hereafter becomes indebted to Guarantor, Guarantor agrees that the amount of
such indebtedness and all interest thereon and any security interests related
thereto shall at all times be subordinate as to lien, time of payment and in all
other respects to the Indebtedness and Lender's rights under the Transaction
Documents, and that Guarantor shall not be entitled to enforce or receive
payment thereof until all sums then due and owing to Lender shall have been paid
in full. Nothing herein contained is intended or shall be construed to give to
Guarantor any right of subrogation in or under the Transaction Documents, or any
right to participate in any way therein, or in the right, title and interest of
Lender in and to the collateral covered by the Transaction Documents,
notwithstanding any payments made by Guarantor under this Guaranty, all rights
of subrogation, reimbursement, contribution and participation being hereby
expressly waived and released.


11.   Exercise of Rights by Lender. (a) Immediately upon the occurrence of an
Event of Default and written demand by Lender, Guarantor shall pay to Lender the
full amount of the Indebtedness and shall do and perform each of the
Obligations, as if the Indebtedness and the Obligations constituted the direct
and primary obligations of Guarantor. Lender shall be entitled to proceed
directly against Guarantor for payment of the Indebtedness or performance of the
Obligations, without first pursuing or exhausting any remedy that Lender then
may have against Borrower, any other guarantor or third party, or any security
or collateral for the Indebtedness and Obligations. Any failure of Lender to
exercise its right to proceed directly against Guarantor, or any delay in the
exercise thereof, shall not be construed as a waiver by Lender with respect
thereto.


(b)    All remedies afforded to Lender by reason of this Guaranty are separate
and cumulative remedies. No one of such remedies, whether exercised by Lender or
not, shall be deemed to be in exclusion of any of the other remedies available
to Lender, and shall in no way limit or prejudice any other legal or equitable
remedy which Lender may have in any security or collateral for the Indebtedness
and the Obligations. Nothing in this Guaranty is intended or shall be construed
to prevent Lender, upon the occurrence of an Event of Default, in the exercise
of its sole discretion, from foreclosing the liens of the Transaction Documents
and enforcing the provisions thereof.


(c)    This Guaranty shall continue to be effective, or be reinstated, as the
case may be, if at any time any whole or partial payment of the Indebtedness or
performance of Obligations is or is sought to be rescinded or must otherwise be
restored or returned by the Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Borrower, or upon or as a result of the
appointment of a receiver, intervenor or conservator or trustee or similar
office for, Borrower or any substantial part of its property, or otherwise, all
as though such payments and performance had not been made.


-7-

--------------------------------------------------------------------------------


12.    General. (a) Any notice, demand or request by Lender or Guarantor to the
other shall be in writing, and shall be deemed to have been duly given or made
if either delivered personally to the other party or mailed by certified mail or
registered mail addressed to Guarantor at Guarantor's Address, or to Lender at
Lender's Address, as the case may be.
 
(b)    Guarantor agrees that Lender may (1) transfer or assign the Loan, Note
and other Transaction Documents in accordance with the terms of the Note and the
Mortgage, and (2) assign this Guaranty and all of its rights, interests and
remedies hereunder, to any other person, firm, bank or corporation whatsoever,
without notice to or consent by Guarantor. Guarantor will cooperation with any
transfer or assignment of the Loan, Note and other Transaction Documents as
contemplated by the Note and Mortgage, including, without limitation, the
delivery of an estoppel certificate required in accordance with Section 8.3 of
the Mortgage, such documents as may be reasonably requested by Lender and the
information relating to the Guarantor as described in Section 8.2 of the
Mortgage. Further, Guarantor consents to Borrower providing such information to
Lender and Lender providing such information to Investors, prospective Investors
or Rating Agency in connection with any sale or transfer of the Loan, Note and
other Transaction Documents. This instrument shall inure to the benefit of
Lender and Lender's successors and assigns, and shall bind Guarantor, and
Guarantor's heirs, executors, administrators, legal representatives, successors
and assigns.
 
(c)    In the event that more than one person or entity guarantees the Loan, the
covenants and agreements of Guarantor contained herein shall be the joint and
several covenants and agreements of each such person and/or entity including
each Guarantor hereunder.
 
(d)    Guarantor agrees to pay reasonable attorneys' fees and expenses incurred
by Lender in enforcement of the Transaction Documents, including this Guaranty.


(e)    Guarantor authorizes Ford Credit to obtain consumer reports or other
credit reports as it deems necessary for the origination, review, collection and
enforcement of this Guaranty.
 
(f)    This Guaranty shall be governed by, and construed and enforced in
accordance with, the laws of the Commonwealth of Massachusetts, without regard
to principles of conflict of laws, except as may be preempted by federal law.


(g)    Lender and Guarantor intend this writing to be a final expression of this
agreement of guaranty and a complete and exclusive statement of the terms of
this agreement of guaranty. No modification or waiver of the terms of this
Guaranty shall be effective unless in writing. No course of prior dealings
between the parties, no usage of the trade, and no parol or extrinsic evidence
of any nature, shall be used or be relevant to supplement or explain or modify
any term used in this agreement of guaranty. No notice to or demand on Guarantor
shall be deemed to be a waiver of the obligation of Guarantor or the right of
Lender to take further action without notice or demand as provided herein nor
shall any such waiver be applicable except in the specific instance for which
given.
-8-

--------------------------------------------------------------------------------




(h)    Guarantor (1) submits to the personal jurisdiction in the Commonwealth of
Massachusetts, the courts thereof and the United States District Courts sitting
therein for the enforcement of this Guaranty, (2) waives any and all personal
rights under the law of any jurisdiction to object on any basis (including,
without limitation, inconvenience of forum) to jurisdiction or venue within the
Commonwealth of Massachusetts for the purpose of litigation to enforce this
Guaranty and the other Transaction Documents, and (3) agrees that service of
process may be made upon Guarantor in any manner prescribed by applicable
federal rules of civil procedure or by applicable local rules or laws of civil
procedure for the giving of notice to Guarantor. Nothing contained here,
however, shall prevent Lender from bringing any action or exercising any rights
against Guarantor personally, its assets and any security for the Guaranty
within any other state or jurisdiction.


Guarantor has executed this Guaranty as of the date first above written.





       
 HOMETOWN AUTO FRAMINGHAM, INC.,
a Massachusetts corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Corey Shaker, President        By:        

--------------------------------------------------------------------------------

Charles Schwartz, Secretary      

 

       
FAMILY FORD, INC.,
a Connecticut corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Corey Shaker, President        By:        

--------------------------------------------------------------------------------

Charles Schwartz, Secretary      

 

       
SHAKER’S INC.,
a Connecticut corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Corey Shaker, President        By:        

--------------------------------------------------------------------------------

Charles Schwartz, Secretary      

 
 
-9-

--------------------------------------------------------------------------------


 

       
HOMETOWN BRATTLEBORO, INC.,
a Vermont corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Corey Shaker, President        By:        

--------------------------------------------------------------------------------

Charles Schwartz, Secretary      

 

       
SHAKER AUTO GROUP, INC.,
a Connecticut corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Corey Shaker, President        By:        

--------------------------------------------------------------------------------

Charles Schwartz, Secretary      



-10-

--------------------------------------------------------------------------------

